Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, Species 1b (claim 5) in the reply filed on 6/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Examiner’s Comment
Claim 5 appears to recite a pump, wherein an intended use/application thereof pertains to a flushing tube of withdrawn claim 1 regarding an intended use.  Examiner considers either 1) the particular flushing tube structure should be positively listed out (e.g. omit the “according to claim 1” and further recite what the flushing tube comprises) in claim 5 if Applicant would like to maintain the flushing tube as an intended use/application of the pump, or 2) the flushing tube of claim 1 should be positively recited of the endoscope flushing apparatus of claim 5.  The examined claim should not be reliant on the structure of a withdrawn claim.  

Claim Objections
Claim 5 objected to because of the following informalities:  on line 2, “the flushing tube for endoscope” should be rephrased/amended (e.g. “an endoscope flushing tube”, “a flushing tube for cleaning/flushing an endoscope”, etc.).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komiya (WO 2016189985).  Examiner relies on US 20170128988 as an English-equivalent publication thereof.  
Komiya teaches an endoscope reprocessor comprising:

For Claim 5:
An endoscope flushing apparatus comprising a pump to which the mounting section of the flushing tube for endoscope according to claim 1 is attached, the pump being configured to transfer liquid from the mounting section to the endoscope connection section (see Figure 1, pump 13).  The flushing tube appears to be an intended use/application of the pump.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Osborn (US 2273984) teaches a safety plug with ribs/bands applied to the surface of a flexible wall for reinforcement purposes (see Figures 1-4, wall 11, ribs/bands 17 & 18.  Page 1, column 2, lines 11-36).   Borkowski (US 20130008471) teaches a device for unclogging a pipe (see Figures 1-2, balloon 114).  Tash (US 4475255) teaches a pipe flushing device (see Figures 1-2, member 12, portion elastic ribs 28).  Morejon (US 20100186748) teaches applying a sheath to a bladder for wiping purposes (see Figures 12-13, bladder 40, sheath 42.  [0057]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718